UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21193 First American Minnesota Municipal Income Fund II, Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 8/31/07 Date of reporting period: 5/31/07 Item 1 - Schedule of Investments Schedule ofINVESTMENTS May 31, 2007 (unaudited) Minnesota Municipal Income Fund II Description of Security Principal Amount/ Shares Market Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities – 156.6% Industrial Revenue – 2.3% Duluth Seaway Port Authority, Cargill Project, 4.20%, 5/1/13 $500,000 $498,765 Economic DevelopmentRevenue – 1.8% Agriculture and Economic Development Board, Small Business Program A - Lot 1, (AMT), 5.55%, 8/1/16 400,000 405,920 Education Revenue – 14.9% Higher Education Facility, Augsburg College, 5.00%, 5/1/28 200,000 205,250 Higher Education Facility, College of Art & Design, 5.00%, 5/1/26 400,000 411,036 Higher Education Facility, St. Catherine's College, 5.38%, 10/1/32 1,000,000 1,044,390 Higher Education Facility, St. John's University (Prerefunded 10/1/11 @ 100), 5.25%, 10/1/26 (b) 350,000 368,508 St. Paul Housing and Redevelopment Authority, Community Peace Academy Project Series A, 5.00%, 12/1/36 200,000 202,904 St. Paul Housing and Redevelopment Authority, St. Paul Academy and Summit School, 5.50%, 10/1/24 1,000,000 1,026,530 3,258,618 General Obligations – 7.4% Crow Wing County General Obligation (MBIA),5.00%, 2/1/21 550,000 579,293 Robbinsdale Independent School District (FSA), 5.00%, 2/1/21 1,000,000 1,043,430 1,622,723 Healthcare Revenue – 56.2% Aitkin Health Care Facilities Revenue, Riverwood Health Care Center, 5.50%, 2/1/24 200,000 204,970 Agriculture and Development Board, Fairview Health Care System, (Prerefunded11/15/10 @ 101), 6.38%, 11/15/29 (b) 675,000 734,643 Agriculture and Development Board, Fairview Health Care System, 6.38%, 11/15/29 25,000 26,789 Bemidji Health Care Facilities, North Country Health Services (RAAI), 5.00%, 9/1/31 1,000,000 1,026,370 Colorado Health Facilities Authority Revenue, Christian Living Communities Project, 5.75%, 1/1/37 200,000 208,686 Crookston Health Care, Riverview Health Project, 5.20%, 5/1/22 200,000 198,966 Cuyuna Range Hospital District, 5.00%, 6/1/29 350,000 346,773 6.00%, 6/1/29 350,000 353,500 5.50%, 6/1/35 400,000 414,388 Duluth Health Care Facility, Benedictine Health System - St. Mary's Hospital, 5.25%, 2/15/33 1,000,000 1,027,770 Fergus Falls Health Care Facility, Broen Memorial Home Project, 7.00%, 11/1/19 350,000 350,294 Glencoe Health Care Facilities, Glencoe Regional Health Services (Prerefunded 4/1/11 @ 101), 7.50%, 4/1/31 (b) 400,000 448,608 Golden Valley Health Care Facilities, Covenant Retirement Communities, 5.50%, 12/1/25 600,000 614,970 Illinois Finance Authority Revenue, Franciscan Communities Inc., 5.50%, 5/15/37 250,000 253,050 Inver Grove Heights Nursing, Presbyterian Homes, 5.50%, 10/1/33 250,000 251,538 Maple Grove Health Care System, Maple Grove Hospital Corporation, 4.63%, 5/1/33 500,000 482,410 Marshall Health Care Facility, Weiner Medical Center, 5.35%, 11/1/17 350,000 364,588 Minneapolis and St. Paul Housing and Redevelopment Authority, Healthpartners Project, 5.88% 12/1/29 750,000 803,640 Minneapolis Health Care Facilities, Allina Health Systems, 5.75%, 11/15/32 300,000 318,849 Monticello, Big Lake Community Hospital District, 6.20%, 12/1/22 400,000 415,592 Moorhead Economic Development Authority, Eventide Project, 5.15%, 6/1/29 300,000 300,348 New Hope Housing and Health Care Facility, Masonic Home North Ridge, 5.75%, 3/1/15 400,000 411,028 Pine City Health Care, North Branch, 5.00%, 10/20/47 125,000 127,776 Shakopee Health Care Facility, St. Frances Regional Medical Center, 5.10%, 9/1/25 500,000 506,795 St. Louis Park Health Care Facilities, Park Nicollet Health Systems, 5.25%, 7/1/30 250,000 258,193 5.50%, 7/1/25 250,000 262,690 St. Paul Housing and Redevelopment Authority Hospital Revenue, Healtheast Project, 6.00%, 11/15/30 200,000 218,402 St. Paul Housing and Redevelopment Authority, Nursing Home Episcopal, 5.63%, 10/1/33 500,000 513,290 St. Paul Housing and Redevelopment Authority, Regions Hospital, 5.25%, 5/15/18 500,000 505,160 5.30%, 5/15/28 170,000 171,357 Winona Health Care Facilities, Winona Health Obligated Group, 6.00%, 7/1/34 200,000 215,540 12,336,973 Housing Revenue – 31.4% Cottage Grove Senior Housing Revenue, PHS Cottage Grove Inc., 5.00%, 12/1/31 175,000 172,182 Eden Prairie Multifamily Housing, Preserve Place (GNMA), 5.60%, 7/20/28 500,000 509,935 Hopkins Multifamily Housing, Hopkins Renaissance Project, 6.25%, 4/1/15 500,000 510,820 Minneapolis Housing Revenue, Keeler Apartments Project, 5.00%, 10/1/37 300,000 293,559 Minneapolis Multifamily Housing, Seward Towers Project (GNMA), 5.00%, 5/20/36 1,190,000 1,217,453 Minneapolis and St. Paul Housing, Finance Board Single Family, (AMT) Mortgage-Backed City Living, 5.00%, 11/1/38 199,849 200,872 Minnesota State Housing Finance Agency, Residential Housing - Series D, (AMT) 4.70%, 7/1/27 1,000,000 980,590 Moorhead Senior Housing Revenue, Sheyenne Crossing Project, 5.65%, 4/1/41 330,000 333,010 Prior Lake Senior Housing Revenue, Shepards Path Senior Housing, 5.70%, 8/1/36 200,000 205,148 Southeast State Multi-County Housing and Redevelopment Authority, Goodhue County Apartments, 6.75%, 1/1/31 320,000 339,683 St. Paul Multifamily Housing, Selby Grotto Housing Project, (AMT) (GNMA), 5.50%, 9/20/44 655,000 668,565 St. Paul Housing and Redevelopment Authority, Rossy and Richard Shaller, Sholom East Project, 5.25%, 10/1/42 250,000 251,467 Washington County Housing and Redevelopment Authority, Woodland Park Apartments, 4.70%, 10/1/26 1,000,000 1,003,220 Worthington Housing Authority, Meadows Worthington Project – Series A, 5.38%, 5/1/37 200,000 198,518 6,885,022 Leasing Revenue – 23.8% Andover Economic Development Authority Public Facility Lease Revenue, Andover Community Center, (Crossover Refunded 2/1/14 @ 100), 5.13%, 2/1/24 (b) 500,000 526,620 Hopkins Housing and Redevelopment Authority, Public Facility Lease Revenue, Public Works and Fire Station (MBIA), 5.00%, 2/1/23 1,000,000 1,038,890 Otter Tail County Housing and Redevelopment Authority, Building Lease Revenue, Series A, 5.00%, 2/1/19 525,000 550,001 Ramsey County Public Improvement, 4.75%, 1/1/24 1,000,000 1,013,930 St. Paul Port Authority Healtheast Midway Campus, 5.75%, 5/1/25 600,000 619,590 St. Paul Port Authority Office Building Facility, Robert Street, 5.25%, 12/1/27 1,000,000 1,053,600 Washington County Housing and Redevelopment Authority, Lower St. Croix Valley Fire Protection, 5.13%, 2/1/24 400,000 412,760 5,215,391 Recreation Authority Revenue – 3.3% Moorhead Gross Revenue, Golf Course, 5.88%, 12/1/21 400,000 404,768 St. Paul Port Authority Hotel Facility (Prerefunded 8/1/08 @ 103), 7.38%, 8/1/29 (b) 300,000 320,826 725,594 Tax Revenue – 1.6% Minneapolis Tax Increment Revenue, St. Anthony Falls Project, 5.65%, 2/1/27 150,000 153,174 5.75%, 2/1/27 200,000 205,434 358,608 Transport Revenue – 1.9% Minneapolis and St. Paul Metropolitan Airport Commission (FGIC) (Prerefunded 1/1/11 @ 100), 5.25%, 1/1/32 (b) 400,000 418,428 Utility Revenue – 12.0% Chaska Electric, 6.10%, 10/1/30 10,000 10,620 Chaska Electric, 5.00%, 10/1/30 500,000 514,730 Chaska Electric (Prerefunded 10/1/10 @ 100), 6.10%, 10/1/30 (b) 990,000 1,059,320 Rochester Electric Utility Revenue, 5.00%, 12/1/30 1,000,000 1,052,530 2,637,200 Total Municipal Long-Term Securities (cost: $33,380,588) 34,363,242 Short-Term Investments – 0.8% Money Market Fund Federated Minnesota Municipal Cash Trust 174,241 174,241 (cost: $174,241) Total Investment in Securities (c) – 157.4% (cost: $33,554,829) 34,537,483 Preferred Shares, at Liquidation Value – (59.2)% (13,000,000) Other Assets and Liabilities, Net – 1.8% 399,479 Total Net Assets – 100% $ 21,936,962 Notes to Schedules of Investments: (a) Debt obligations exceeding 60 days to maturity are valued by an independent pricing service that has been approved by the fund’s board of directors. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system.When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value.Security valuations are performed once a week and at the end of each month. As of May 31, 2007, the fund had no fair valued securities. (b) Prerefunded issues are backed by U.S. government obligations. Crossover refunded issues are backed by the credit of the refunding issuer. In both cases, the bonds mature at the date and price indicated. (c) On May 31, 2007, the cost of investments in securities for federal income tax purposes was $33,554,829. There are currently no material differences between federal cost and book cost. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost were as follows: Gross unrealized appreciation $1,044,605 Gross unrealized depreciation (61,951) Net unrealized appreciation $982,654 AMT—Alternative Minimum Tax.As of May 31, 2007, the aggregate market value of securities subject to the Alternative Minimum Tax is $2,255,947, which represents 10.3% of net assets applicable to common shares. FGIC—Financial Guaranty Insurance Corporation FSA—Financial Security Assurance GNMA—Government National Mortgage Association MBIA—Municipal Bond Insurance Association RAAI—Radian Asset Assurance Inc. Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First American Minnesota Municipal Income Fund II, Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
